MEMORANDUM DECISION                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Apr 12 2017, 10:11 am

this Memorandum Decision shall not be                                           CLERK
                                                                            Indiana Supreme Court
regarded as precedent or cited before any                                      Court of Appeals
                                                                                 and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Thomas C. Allen                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana

                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of: C.T.W. and                              April 12, 2017
K.R.W., Children Alleged to be                            Court of Appeals Case No.
in Need of Services,                                      02A03-1609-JC-2068
W.D.T. (a/k/a: D.C.) (Father),                            Appeal from the Allen Superior
                                                          Court
Appellant-Respondent,
                                                          The Honorable Sherry A. Hartzler,
        v.                                                Magistrate
                                                          The Honorable Charles F. Pratt,
The Indiana Department of                                 Judge
Child Services,                                           Trial Court Cause Nos.
                                                          02D08-1606-JC-281
Appellee-Petitioner.                                      02D08-1606-JC-282



Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017               Page 1 of 19
[1]   W.D.T. (a/k/a D.C.) (“Father”) appeals the juvenile court’s denial of his

      Motion to Set Aside Admissions and Findings and Request for Fact Finding.

      He raises one issue which we revise and restate as whether the juvenile court

      abused its discretion in denying his motion. We affirm.


                                       Facts and Procedural History

[2]   On June 10, 2016, the Indiana Department of Child Services (“DCS”) filed a

      verified petition alleging C.T.W., born June 9, 2007, and K.R.W., born July 3,

      2009, (the “Children”) to be children in need of services (“CHINS”). DCS

      alleged that the Children’s physical or mental condition was seriously impaired

      or seriously endangered as a result of the inability, refusal, or neglect of the

      Children’s parent, guardian, or custodian to supply them with necessary food,

      clothing, shelter, medical care, education, or supervision. In the petition, DCS

      alleged that Father was the alleged father of the Children and had not

      established paternity of them. Under the heading “Allegations Regarding the

      Alleged Father,” DCS asserted that Father required the intervention of the

      court in order to receive support and services to assist him in providing

      appropriate care and supervision for the Children “based on the information set

      forth herein, and as set forth in the Preliminary Inquiry Report, which is

      incorporated by reference.” Appellant’s Appendix II at 42 (capitalization

      omitted).


[3]   The June 10, 2016 Report of Preliminary Inquiry and Investigation alleged that

      law enforcement were called to the Coliseum Inn for a disturbance, detectives

      obtained a copy of the room rental receipt stating that room #130 was in
      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 2 of 19
Father’s name, and K.R.W. was found in a hotel room with no adults present

and with a small box of sandwich baggies, marijuana, an ash tray with a burnt

blunt, and cereal boxes containing large bags of Spice. The report indicated

that Father admitted to using Spice and that A.W. (“Mother”) also smoked

Spice. The report also stated that Mother and Father were both arrested on

June 8, 2016 for neglect of a dependent, there was an active protective order

against Father for Mother, Father was previously convicted of invasion of

privacy on August 26, 2015 and possession of cocaine on June 1, 2009, and that

Father also had charges for dealing in a synthetic drug or synthetic drug

lookalike, maintaining a common nuisance, invasion of privacy, and possession

of marijuana with a prior drug conviction. According to the report, Father left

K.R.W. in the room to have a relationship with another woman and stated that

he did not think that children “need to be watched 24/7.” Appellee’s Appendix

II at 3. It also indicated that K.R.W. described a blunt, disclosed that her

parents and brother stayed in the hotel room, that they smoke weed, and that

her Mother threw a phone and it broke. The report asserted that a family case

manager interviewed Father, he appeared to be under the influence of some sort

of substance, and he initially stated that he would take a drug screen but then

said that he wanted an attorney present before he submitted. It also stated that

a family case manager reported there was a sign of a struggle in the room and

that K.R.W. said she does not feel safe when her parents argue.




Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 3 of 19
[4]   On June 10, 2016, the court held a hearing. 1 A chronological case summary

      (“CCS”) entry dated June 13, 2016, indicates that Father was present at a

      telephone conference and states: “The Court having entered its Order in open

      court, now issues the following written order for the hearing held on June 10,

      2016. [P]robable cause does exist to believe that the [Children] are [CHINS] as

      defined by I.C. 31-34-1-1. The [DCS] is authorized to file a petition[.] An

      immediate Initial Hearing is ordered held.” Appellant’s Appendix II at 10.

      Another CCS entry dated June 13, 2016, also referenced the June 10, 2016

      hearing, and indicated that an attorney was appointed to represent Father, the

      Children had been removed from the parents’ home, Father would have

      supervised visitation with the Children, and that “reasonable efforts to prevent

      or eliminate removal of the [Children] were not required due to the emergency

      nature of the situation, the need to secure the [Children’s] immediate safety

      precluded pre-placement preventative and/or reunification services.” Id.


[5]   On July 6, 2016, at 8:21 a.m., DCS filed an amended verified petition alleging

      the Children were CHINS and asserted that law enforcement officers responded

      to the Coliseum Inn with respect to a report of a “big fight” on June 8, 2016;

      K.R.W. was found in a hotel room at the inn, which was littered with drug

      paraphernalia, digital drug scales, marijuana, a broken phone, assorted trash,

      and large bags of Spice stuffed into cereal boxes; Father was leasing the room;

      an active protective order prohibited contact between Father and Mother; and



      1
          The record does not contain a transcript of this hearing.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 4 of 19
      Father was detained by law enforcement and charged with dealing a synthetic

      drug or synthetic lookalike, maintaining a common nuisance, neglect of a

      dependent, invasion of privacy, and possession of marijuana. The petition

      further alleged that Father admitted to smoking Spice with Mother; he had

      previous convictions; he admitted that he left K.R.W. alone and unsupervised

      in the hotel room to have a relationship with another woman in the hotel; he

      stated that he did not believe that children need to be watched 24/7; he refused

      to submit to a drug screen after first agreeing to do so; and Father could benefit

      from the intervention of the court to provide services for himself and the

      Children which he could not or would not be able to obtain without court

      intervention. Id. at 37.


[6]   On that same day, a facilitation occurred, and the court then held a hearing at

      which Father was represented by counsel. A CCS entry dated July 6, 2016,

      states: “7/6/2016 4:24:24 PM Additional Initial and Dispositional on 7/6/2016

      at 2:30 PM (Hearing Held).” Id. at 8. At the hearing, the court indicated that it

      had been handed a video of advisement of rights form that Father signed, and

      Father indicated that he did not have any questions about his rights. DCS’s

      counsel stated that Father admitted some of the paragraphs, admitted some

      with modifications, and denied others. Specifically, Father admitted he was the

      father of the Children; law enforcement officers responded to a call involving a

      report of a fight at the Coliseum Inn on June 8, 2016; K.R.W. was found in

      room #130; he was leasing the room; there is an active protective order which

      prohibits contact between him and Mother; and he was detained that day by


      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 5 of 19
      law enforcement and charged with dealing a synthetic drug or synthetic

      lookalike, maintaining a common nuisance, neglect of a dependent, invasion of

      privacy, and possession of marijuana. He also admitted to smoking Spice; that

      he has prior criminal convictions for invasion of privacy and possession of

      cocaine; that he stated on June 8, 2016, that he does not believe children need

      to be watched 24/7; and that he could benefit from the intervention of the court

      to provide services for himself and the Children which he cannot currently

      obtain without court intervention. Father’s counsel indicated that the summary

      by the DCS’s attorney was “what we discussed in facilitation and what was

      agreed upon.” July 6, 2016 Transcript at 7.


[7]   When asked by the court if he had any comments regarding the predispositional

      report, Father’s counsel stated: “No Judge obviously there are ongoing criminal

      implications with this case and that’s why we very narrowly tailored what we

      acknowledged and admitted what happened um and we are prepared to move

      to Dispositional.” Id. The court then asked the facilitator to read the services

      that were laid out in the parent participation plan. Father stated: “Ah excuse

      me um I thought y’all said they wasn’t going to go through that until after she

      made her disposition.” Id. at 8. The court indicated that it found that the

      Children were CHINS and that “we’re in the plan for services in the

      Dispositional now.” Id. Father stated: “All right.” Id. Suzanne Lange, the

      facilitator, detailed the participation plan with respect to Father, and Father

      indicated that he agreed to complete those services. On July 8, 2016, the court

      entered an Order on Dispositional Hearing.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 6 of 19
[8]    On July 22, 2016, Father filed a Motion to Set Aside Admissions and Findings

       and Request for Fact Finding. He argued that he had insufficient time to

       review the pleadings prior to the initial hearing because he was brought from

       jail minutes before the continued initial hearing, he met with counsel to review

       materials and discuss the case minutes before the hearing, and “he was handed

       a folder containing all pleadings by the State minutes before the continued

       initial hearing was held.” Appellant’s Appendix II at 33.


[9]    A hearing was held on August 1, 2016. Father’s counsel indicated that the July

       22nd motion essentially asked for relief under Trial Rule 60. Father indicated

       that he did not have an adequate understanding of the implications of his

       actions at the last hearing and that he did not have time to consult with his

       attorney about those implications, the procedure, and the allegations. He

       testified that he received the petition alleging the Children were CHINS on the

       “day of the Initial Hearing and dis. . . deposition [sic] the day of.” August 1,

       2016 Transcript at 7. Father’s counsel argued that “everybody knew where he

       was there was no reason to hand him something minutes before he goes to

       facilitation.” Id.


[10]   DCS’s counsel argued that Father was appointed an attorney on June 13, 2016,

       he was informed of his rights multiple times, the allegations in the amended

       petition were drawn from the report he was handed on June 13th, the facilitation

       and hearing was scheduled for 2:30 p.m. on July 6th and the actual disposition

       time was 4:24 p.m. so about two hours had elapsed from that time, and there

       was time available for Father to meet with his attorney. DCS’s counsel pointed

       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 7 of 19
       out that Father went through the allegations and made amendments before

       meeting with the court at the hearing.


[11]   On August 2, 2016, the court entered an order stating in part:

               5. The Court finds that on June 10, 2016, a Preliminary Inquiry
               Hearing was held at which [Father] was advised of his rights. On
               this date, the Court found probable cause and appointed counsel
               . . . to represent [Father].


               6. The Court finds that on June 10, 2016, [Father] was served
               with summons and notice of hearing; Verified Petition Alleging
               Children to be in Need of Services; and a copy of the Preliminary
               Inquiry Report incorporated by reference into the Verified
               Petition Alleging Children to be in Need of Services.


               7. On July 6, 2016, an Amended Petition Alleging Children to
               be in Need of Services was filed and a facilitation was held at the
               Allen Superior Court for which [Father] was transported from
               the Allen County Jail and participated.


               8. Pursuant to Allen County Local Rule LR02-JV00-737, in
               relevant part:


               Children in Need of Services – Facilitation of Initial Hearings
               and Dispositional Hearings


               Facilitation – Immediately preceding the Initial Hearing on a
               petition to adjudicate a child to be a child in need of services, or
               at a time otherwise directed by the court, a facilitation shall be
               conducted.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 8 of 19
        Facilitation defined – Facilitation is a confidential process in
        which a neutral third person, appointed by the court, acts to
        encourage and to assist the parties in achieving a non-adversarial
        resolution to the allegations set forth in the petition alleging the
        child to be a child in need of services. The facilitator assists the
        parties in problem identification and resolution. During the
        facilitation process, the parties may agree to orally amend the
        allegations of the petition and the terms of the proposed plan for
        parent participation. The facilitator will assist the parties in
        resolving issues regarding the child’s placement; the plan for
        visitation by the parent, guardian, and/or custodian; the
        responsibilities, duties and requisite services for the family’s care,
        treatment and rehabilitation; the roles of other individuals in the
        family’s rehabilitation; and other matters relative insuring the
        child’s protection and best interests.


        Participants to the facilitation – The parent, guardian and/or
        custodian; the attorney representing the parent, guardian, and or
        custodian; the guardian ad litem or court appointed special
        advocate; the county Department of Child Services shall
        participate in the facilitation process. The child shall attend the
        facilitation if the child’s guardian ad litem or court appointed
        special advocate believes it is in the child’s best interests to attend
        and believes the child to be of suitable age and maturity to
        participate. The child’s relatives; the foster parent; persons
        providing support for the parent, guardian or custodian; and/or
        other persons who have significant or caretaking relationships to
        the child may be in attendance at the facilitation unless excluded
        by the court. Facilitations are not otherwise open to the public
        except as may be approved by the court for the purposes of
        training or research.


        Facilitation Procedure – All cases pending an Initial Hearing
        shall be first submitted for facilitation. All parties are required to
        mediate the issues in good faith but are not compelled to reach an
        agreement. The facilitator shall first determine whether the

Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 9 of 19
        parties named in the petition have been apprised[ ]of their rights.
        Any request for the appointment of pauper counsel shall be
        completed in writing on a form prescribed by the court and
        submitted to a judge or magistrate for ruling prior to the start of
        the facilitation. The facilitator shall explain the process and
        identify the issues that are to be discussed in facilitation. Each
        allegation of the petition alleging the child to be a child in need of
        services shall be reviewed. Parties shall be given an opportunity
        to explain their position with regard to each allegation. Where
        appropriate and, by agreement of the parties, the allegation may
        be amended. Once the petition is facilitated, the facilitator shall
        assist the participants in determining the nature and types of
        services in which the child or parent, guardian, custodian, or
        other person should be required to participate. Agreements
        reported to the court following facilitation must be based on the
        autonomous decisions of the parties and not the decisions of the
        facilitator. The facilitator shall orally present the facilitation
        report to the court at the Initial Hearing and, if appropriate, the
        Dispositional Hearing. The report shall include a recitation of
        the parties’ respective admissions and denials to the allegations of
        the . . . petition, the parties’ agreement for provisional orders,
        parent participation plan and/or dispositional decree and a
        statement of unresolved issues. At the Initial Hearing, the court
        will confirm with the parties and the participants the terms of the
        facilitated agreement. The Court may adopt the parties’
        agreement as orders of the court if it determines the agreement is
        in the best interests of the child. Issues that are not resolved
        through facilitation or not adopted as an order of the court may
        be referred back by the court for additional facilitation, may be
        resolved by order of the court based on a summary presentation,
        or may be scheduled by the court for a subsequent hearing or fact
        finding. The rules of evidence do not apply in facilitation.


        9. On July 6, 2016, after completion of the facilitation the parties
        appeared in Court along with their Court appointed counsel[].
        Upon review of the record, the Court finds that Father confirmed

Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 10 of 19
        he had viewed the video advisement of his rights. Upon review
        of the record, the Court further finds that Father was directly
        asked by the Court whether he had any questions concerning his
        rights to which he responded “No your Honor.”


        10. On July 6, 2016, during the course of facilitation, the Court
        finds that with the assistance of counsel Father made numerous
        modifications to allegations 2, 3, 4, 6, 8, 14.


        11. During the hearing, [Father] affirmed that his admissions,
        modified admissions and denials presented in open court by the
        [DCS] were true and accurate.


        12. O[n] July 6, 2016, Father was further provided an
        opportunity to make any argument concerning whether the
        [Children] were Children in Need of Services prior to the Court’s
        ruling. Father declined to do so and confirmed that his
        admissions were narrowly tailored as a result of pending criminal
        charges.


        13. As a result of the admissions, the Court adjudicated the
        [Children] Children in Need of Services pursuant to I.C. 31-34-1-
        1 and entered a Dispositional Decree.


        14. The Court finds that [Father] was fully advised of his rights
        on two (2) occasions and provided ample opportunity to inquire
        concerning the nature of his rights and these proceedings.


        15. The Court finds that at all times relevant, [Father] was
        granted capable Court Appointed Counsel who adequately
        represented [Father] during the proceedings on July 6, 2016.


        16. The Court finds that at no time did [Father] raise any
        objection or make any motion concerning the alleged violation of

Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 11 of 19
               his due process rights as contained in his Motion to Set Aside
               Admissions and Findings and Request for Factfinding. The
               Court further finds that [Father] was specifically prompted by
               this Court to voice any questions or raise any motion concerning
               his rights or the nature of the proceedings and he declined to do
               so.


               17. The Court concludes that there is no evidence of fraud,
               duress or coercion concerning [Father’s] admissions and denials
               taken in open court on July 6, 2016. The Court further concludes
               that Father participated in a facilitation at which he was
               presented with every opportunity to mediate any admission or
               denial of the petition; mediate the terms of the proposed plan for
               parent participation; mediate issues regarding the child’s
               placement and visitation; mediate the responsibilities, duties and
               requisite services for the family’s care, treatment and
               rehabilitation; discuss the roles of other individuals in the
               family’s rehabilitation; and mediate all other matters relative
               insuring the child’s protection and best interests.


               18. As such, [Father’s] Motion to Set Aside Admissions and
               Findings and Request or Factfinding is denied. Thus, the July 6,
               2016 Additional Initial Hearing Order and Dispositional Decree
               shall not be set aside.


       Appellant’s Appendix II at 19-23.


                                                    Discussion

[12]   The issue is whether the juvenile court abused its discretion in denying Father’s

       Motion to Set Aside Admissions and Findings and Request for Fact Finding.

       Father argues that the juvenile court abused its discretion by denying his

       motion, indicates that the motion was one under Ind. Trial Rule 60, and notes


       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 12 of 19
       that a meritorious defense is required for reasons (1), (2), (3), (4), and (8) under

       Rule 60(B). He contends that the late service of the amended petition denied

       him the right to properly prepare and defend against the petition, he did not

       have sufficient time to properly prepare for the hearing, the original petition

       contained general allegations with no specific circumstances or facts alleged and

       the amended petition contained fourteen specific allegations, and that the only

       risks to the State were additional delay and the potential of a fact finding

       hearing.


[13]   DCS asserts that Father cannot show mistake, surprise, excusable neglect, or

       any justification for relief from judgment under Rule 60(B) because the

       difference between the initial and amended CHINS petitions were of form and

       not substance. It asserts that Father’s admissions to the amended CHINS

       petition included statements taken directly from the Report of Preliminary

       Inquiry and Investigation. DCS also contends that, even assuming a difference

       in the petitions was of substance, Father was provided adequate time and

       opportunity with his counsel to address the allegations of the amended petition,

       cannot show actual harm, and has not provided a meritorious claim or defense.


[14]   While Father’s July 22, 2016 motion did not mention Ind. Trial Rule 60, his

       counsel argued at the August 1, 2016 hearing that the motion was essentially a

       request for relief under Trial Rule 60, and both parties characterize it as such on

       appeal. Ind. Trial Rule 60(B) provides:




       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 13 of 19
        On motion and upon such terms as are just the court may relieve
        a party or his legal representative from a judgment, including a
        judgment by default, for the following reasons:


                 (1) mistake, surprise, or excusable neglect;


                 (2) any ground for a motion to correct error, including
                 without limitation newly discovered evidence, which by
                 due diligence could not have been discovered in time to
                 move for a motion to correct errors under Rule 59;


                 (3) fraud (whether heretofore denominated intrinsic or
                 extrinsic), misrepresentation, or other misconduct of an
                 adverse party;


                 (4) entry of default or judgment by default was entered
                 against such party who was served only by publication and
                 who was without actual knowledge of the action and
                 judgment, order or proceedings;


                                                  *****


                 (8) any reason justifying relief from the operation of the
                 judgment, other than those reasons set forth in sub-
                 paragraphs (1), (2), (3), and (4).


        The motion shall be filed within a reasonable time for reasons
        (5), (6), (7), and (8), and not more than one year after the
        judgment, order or proceeding was entered or taken for reasons
        (1), (2), (3), and (4). A movant filing a motion for reasons (1),
        (2), (3), (4), and (8) must allege a meritorious claim or defense.
        A motion under this subdivision (B) does not affect the finality of
        a judgment or suspend its operation. This rule does not limit the
        power of a court to entertain an independent action to relieve a

Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 14 of 19
               party from a judgment, order or proceeding or for fraud upon the
               court.


[15]   Relief from judgment under Trial Rule 60 is an equitable remedy within the

       trial court’s discretion. In re Adoption of C.B.M., 992 N.E.2d 687, 691 (Ind.

       2013). We review a trial court’s ruling on Rule 60 motions for abuse of

       discretion. Wagler v. West Boggs Sewer Dist., Inc., 980 N.E.2d 363, 371 (Ind. Ct.

       App. 2012), reh’g denied, trans. denied, cert. denied, 134 S. Ct. 952 (2014). An

       abuse of discretion occurs when the trial court’s judgment is clearly against the

       logic and effect of the facts and inferences supporting the judgment for relief.

       Id. When reviewing the trial court’s determination, we will not reweigh the

       evidence. Id. Ind. Trial Rule 60(B) affords relief in extraordinary

       circumstances which are not the result of any fault or negligence on the part of

       the movant. Id. at 371-372. On a motion for relief from judgment, the burden

       is on the movant to demonstrate that relief is both necessary and just. Id. at

       372. A trial court must balance the alleged injustice suffered by the moving

       party against the interests of the party who prevailed and society’s interest in the

       finality of judgment. Id.


[16]   A motion for relief from judgment under Rule 60(B) is not a substitute for a

       direct appeal. In re Paternity of P.S.S., 934 N.E.2d 737, 740 (Ind. 2010). “Trial

       Rule 60(B) motions address only the procedural, equitable grounds justifying

       relief from the legal finality of a final judgment, not the legal merits of the

       judgment.” Id. (quoting Mid-West Fed. Sav. Bank v. Epperson, 579 N.E.2d 124,

       129 (Ind. Ct. App. 1991), reh’g denied). With respect to the requirement that the

       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 15 of 19
       movant establish a meritorious claim or defense, a meritorious defense for the

       purposes of Rule 60(B) is “one that would lead to a different result if the case

       were tried on the merits.” Wagler, 980 N.E.2d at 372 (citation omitted); see also

       Baxter v. State, 734 N.E.2d 642, 646 (Ind. Ct. App. 2000) (“A meritorious

       defense is one demonstrating that, if the case was retried on the merits, a

       different result would be reached.”).


[17]   The Indiana Supreme Court has discussed due process in CHINS cases as

       follows:

               Due process requires “the opportunity to be heard at a
               meaningful time and in a meaningful manner.” Mathews v.
               Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).
               We have previously written that the process due in a termination
               of parental rights action turns on balancing three Mathews factors:
               (1) the private interests affected by the proceeding; (2) the risk of
               error created by the State’s chosen procedure; and (3) the
               countervailing governmental interest supporting use of the
               challenged procedure. In re C.G., 954 N.E.2d 910, 917 ([Ind.]
               2011). We hold these same factors apply to a due process
               analysis of a CHINS adjudication.


       In re K.D., 962 N.E.2d 1249, 1257 (Ind. 2012).


[18]   Applying the Mathews factors, the private interests affected by the CHINS

       proceeding are substantial. See In re K.D., 962 N.E.2d at 1259. The

       countervailing interest is a swift CHINS adjudication. Id. Our legislature has

       codified certain deadlines for receiving a copy of the petition. Specifically,

       Father cites Ind. Code § 31-34-10-2, which provides:


       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 16 of 19
               (a) The juvenile court shall hold an initial hearing on each
               petition within ten (10) days after the filing of the petition.


               (b) The juvenile court shall set a time for the initial hearing. A
               summons shall be issued for the following:


                        (1) The child.


                        (2) The child’s parent, guardian, custodian, guardian ad
                        litem, or court appointed special advocate.


                        (3) Any other person necessary for the proceedings.


               (c) A copy of the petition must accompany each summons. The
               clerk shall issue the summons under Rule 4 of the Indiana Rules
               of Trial Procedure.


       Father points to subsection (c) and acknowledges that this portion of the statute

       was originally complied with and that proper notice was given with respect to

       the July 6, 2016 hearing, but he asserts that he was served with amended

       petitions on the date of the initial hearing on July 6, 2016.


[19]   To the extent Father argues that the amended petition filed on July 6, 2016, was

       substantially different from the petition filed on June 10, 2016, we disagree. He

       asserts that the initial petition contained general allegations with no specific

       circumstances or facts alleged, while the amended petition contained fourteen

       specific allegations. The record reveals that the CHINS petition filed on June

       10, 2016, stated under the heading, “Allegations Regarding the Alleged

       Father,” and that it “incorporate[d] by reference the reasons for probable cause

       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 17 of 19
       as enumerated in the Report for Preliminary Inquiry dated June 10, 2016.”

       Appellant’s Appendix II at 42 (capitalization omitted). The Report of

       Preliminary Inquiry and Investigation detailed the events in June 2016, the

       events at the hotel, Father’s smoking Spice, Father’s arrest, and Father’s

       answers to questions. DCS’s amended petition filed on July 6, 2016 also

       contained allegations regarding the events in June 2016, the events at the hotel,

       Father’s smoking Spice, his arrest, and his answers to questions. Father does

       not point to any specific substantive difference between the allegations in the

       Report of Preliminary Inquiry and Investigation, which was incorporated by

       reference into the initial CHINS petition, and the allegations in the July 6, 2016

       petition.


[20]   We also observe that CCS entries dated June 13, 2016, indicate that Father was

       present at a telephone conference and that Father was appointed counsel.

       Father does not challenge the juvenile court’s statement that he was advised of

       his rights prior to the July 6, 2016 hearing. We also note that the amended

       petition was filed at 8:21 a.m. on July 6, 2016, that Father participated in a

       facilitation that day, and that a CCS entry dated July 6, 2016, states: “7/6/2016

       4:24:24 PM Additional Initial and Dispositional on 7/6/2016 at 2:30 PM

       (Hearing Held).” Id. at 8.


[21]   At the July 6, 2016 hearing, DCS’s counsel reviewed Father’s admissions with

       respect to the events at the hotel, Father’s arrest, his prior convictions, his

       admission to smoking Spice, his statement that he does not believe that children

       need to be watched 24/7, and his admission that he could benefit from the

       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 18 of 19
       intervention of the court to provide services for himself and the Children which

       he could not obtain without the intervention of the court. Father does not

       assert he would not have admitted to the allegations. We cannot say that a risk

       of error created by the State’s chosen procedure existed. Under the

       circumstances, we cannot say that the juvenile court abused its discretion by

       denying Father’s Motion to Set Aside Admissions and Findings and Request

       for Fact Finding.


                                                    Conclusion

[22]   For the foregoing reasons, we affirm the court’s denial of Father’s motion.


[23]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-JC-2068 | April 12, 2017   Page 19 of 19